NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                              Submitted May 3, 2007*
                               Decided May 11, 2007

                                      Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

No. 07-1039

DANIEL AGUILAR,                              Appeal from the United States District
    Petitioner-Appellant,                    Court for the Eastern District of
                                             Wisconsin

      v.                                     No. 05-C-1269

JEFFREY ENDICOTT,                            Lynn Adelman,
     Respondent-Appellee.**                  Judge




*

       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
**

       Petitioner Aguilar was transferred to the Redgranite Correctional Institution
after this appeal was filed. Although the state did not comply with Fed. R. App.
P. 23 or Cir. R. 43, we have noted the change in custody and substituted Jeffrey
Endicott, the warden at Redgranite, as the respondent.
No. 07-1039                                                                    Page 2

                                         ORDER
      After finding Wisconsin inmate Daniel Aguilar guilty of battery and possession of
a weapon, a prison disciplinary committee revoked 180 days’ good-time credit and
imposed 360 days in segregation. Aguilar petitioned the district court for a writ of
habeas corpus under 28 U.S.C. § 2254. He claimed that the Wisconsin Department of
Corrections lacked authority to discipline him because the misconduct occurred at a
contract facility in another state, and that he was denied due process at his disciplinary
hearing. The district court denied Aguilar’s petition, and we affirm.

       For our purposes, we accept as true the factual findings of the Wisconsin courts.
See 28 U.S.C. § 2254(e)(1). In July 2003, Aguilar was involved in a fight at the privately
run prison in Oklahoma where he was serving his Wisconsin sentence. The next day,
Aguilar was transferred to the Stanley Correctional Institution (SCI) in Wisconsin, and
the Oklahoma facility subsequently sent an incident report to officials at SCI detailing
Aguilar’s fight. SCI staff then searched Aguilar’s cell and found two letters in which he
describes the incident in Oklahoma as a “blood bath,” and laments that he failed to
cause “permanent damage.” SCI staff issued a conduct report about the fight, stating
that Aguilar had attacked another prisoner with a padlock wrapped in a white cloth.
The conduct report charged Aguilar with battery and weapon possession, and listed the
incident report from Oklahoma and the letters found in his cell as evidence. Officials at
SCI notified Aguilar of the date of his disciplinary hearing and sent him a copy of the
conduct report 11 days prior to that hearing. The disciplinary committee found Aguilar
guilty of the charges. After exhausting his state-court remedies, he turned to federal
court.

        On appeal Aguilar presses the same claims he raised in the district court. First,
he argues that the Wisconsin Department of Corrections lacked “jurisdiction” to
sanction him for conduct that occurred in the Oklahoma facility. But we have explained
that principles of comity, federalism, and judicial efficiency preclude the federal courts
from reaching the merits on collateral review when the claim was presented to the state
courts and decided on the basis of independent and adequate state-law procedural
grounds. Garth v. Davis, 470 F.3d 702, 714 (7th Cir. 2006). Here, the Wisconsin Court
of Appeals determined that under state law the Wisconsin Department of Corrections
had the authority to decide how to discipline Aguilar for the Oklahoma incident because
the Oklahoma facility had not disciplined him first. State ex rel. Aguilar v. Frank,
No. 2004AP2865 (Wis. Ct. App. July 28, 2005); see WIS. ADMIN. CODE § 303.01(1);
see also Blango v. Thornburgh, 942 F.2d 1487, 1491 (10th Cir. 1991) (noting that state
did not waive jurisdiction over habeas petitioner by transferring him to another
facility). Wisconsin did not lose jurisdiction over Aguilar simply because he crossed
state lines; his discipline was governed by Wisconsin state law so long as he continued
to serve his Wisconsin prison sentence. Thus, Aguilar’s first argument presents no issue
of federal law that would qualify him for relief under § 2254.
No. 07-1039                                                                   Page 3

       Aguilar next contends that the state court’s resolution of his due process claim
runs afoul of Supreme Court precedent. See 28 U.S.C. § 2254(d)(1). Aguilar had alleged
that he was not given sufficient notice of his disciplinary hearing, did not have the
opportunity to present live witnesses, was found guilty without sufficient evidence, and
did not receive adequate assistance from his lay advocate. The Wisconsin Court of
Appeals rejected each contention; that court held that Aguilar received timely notice of
the charges in writing, was properly limited to written statements instead of live
testimony because his relevant witnesses were unavailable, and received a written
explanation for the discipline that is supported by the Oklahoma incident report, two
witness statements, and the two letters in which Aguilar admits his culpability.
See Wolff v. McDonnell, 418 U.S. 539, 556, 564, 570-71 (1974); Superintendent, Mass.
Corr. Inst. v. Hill, 472 U.S. 445, 454-55 (1985).

       We cannot say that the state court unreasonably applied Wolff and Hill, which
govern Aguilar’s due process claim. The Supreme Court held in Wolff that an inmate
must be given written notice of disciplinary charges at least 24 hours in advance, 418
U.S. at 564, and Aguilar received 11 days’ notice. The Court also held that an inmate
should be allowed to call live witnesses if they can provide relevant testimony without
jeopardizing the institution’s safety or correctional goals. Id. at 566. But as the state
court found, the proposed witnesses who could testify about the fight were no longer
employed by the Oklahoma facility (it had closed), and Aguilar wanted to call three
other witnesses simply to elicit testimony about rules and regulations having nothing to
do with the charges. Moreover, the state court appropriately analyzed the strength of
the evidence under the “some evidence” standard of Hill, 472 U.S. at 455. Finally, the
Wisconsin Court of Appeals recognized that Wolff holds that an inmate is not entitled to
any assistance at disciplinary proceedings if he is literate and the case is not complex.
See Wolff, 418 U.S. at 569-70; see also Baxter v. Paligiano, 425 U.S. 308, 315 (1976)
(holding that prisoners do not have a constitutional right to counsel at disciplinary
hearings); Wallace v. Tilley, 41 F.3d 296, 301 (7th Cir. 1994) (same). The state court
applied Wolff and concluded that, because Aguilar is literate and his case was
straightforward, his advocate’s help during the proceedings—no matter how inadequate
Aguilar thought it to be—was more than the Constitution required. This application of
Wolff was not unreasonable.

                                                                              AFFIRMED.